Citation Nr: 0608438	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  95-32 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to separate evaluations for depression and 
headaches, which has been evaluated together as 30 percent 
disabling since the effective date of service connection.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1974 to January 
1978 and subsequent periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating determination 
of the Los Angeles, California, Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection for headaches and depression, evaluated as 10 
percent disabling, but denied entitlement to a separate 
evaluation for headaches and to service connection for a back 
condition.  As evidenced by a hearing officer's decision and 
the fact that supplemental statements of the case have 
included the criteria for higher initial evaluations, the RO 
construed the appeal as involving the proper initial 
evaluations for depression and headaches.

The veteran disagreed with the denial of a separate 
evaluation for headaches and service connection for the back 
disability.

The veteran appeared at a hearing at the RO before a local 
hearing officer in February 1996.  The hearing officer 
granted a 30 percent rating for the combined headaches and 
depression effective from the date of service connection.

This matter was previously before the Board in January 1999 
and April 2004.  

The issue of service connection for a low back disorder is 
remanded to the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  The veteran's depression resulted in severe social and 
industrial impairment from February 2, 1993, to January 1, 
1998.  

2.  From January 1, 1998, the veteran's depression has caused 
only mild social and industrial impairment with no more than 
mild or transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, being demonstrated.  

3.  The veteran is currently in receipt of a 30 percent 
evaluation under 38 C.F.R. § 4.134a, Diagnostic Code 8100 
(migraines), and very frequently completely prostrating 
attacks or severe economic inadaptability have not been 
shown.


CONCLUSIONS OF LAW

1.  The criteria for a separate 70 percent evaluation for 
depression were met from February 2, 1993, to August 1, 1998.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.7, 4.132, Diagnostic Code 9400 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2005).

2.  The criteria for a separate 10 percent evaluation for 
depression have been met since August 1, 1998.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.132, 
Diagnostic Code 9400 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2005).

3.  The criteria for an evaluation in excess of 30 percent 
for headaches have not been met at any time.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 
4.124a, Diagnostic Codes 8045, 8100 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 
2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); C.F.R. 
§ 3.159(b)(1) (2005).

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby). 

Discussions in the December 1994 and July 1996 rating 
determinations, the June 1995 statement of the case, the July 
1996, September 1998, July 2003, and September 2005 
supplemental statements of the case, and the July 2002, April 
2004, and February 2005 VCAA letters, informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, in the statement of the 
case, the supplemental statements of the case, and in the 
VCAA letters the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The February 2005 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession. 

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006).  The United States Court of Appeals 
for Veterans Claims (Court) held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In Dingess the Court held that once service connection is 
granted the claim is substantiated, and further notice as to 
the rating or effective date elements is not required.  
Dingess  v. Nicholson, slip op. at 15 (In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated--it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).

Additionally, the veteran's claim for separate evaluations 
for depression and headaches is being granted for the entire 
period since the grant of service connection.  Separate 
evaluations could not be granted prior to the effective date 
of service connection, thus notice as to the effective date 
would not benefit the veteran.  The Board is assigning staged 
ratings in this decision

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA required notice should 
generally be provided prior to the initial denial.  The Court 
subsequently held that a claimant would generally not be 
prejudiced by delayed notice.  Here there is no evidence or 
contention that the veteran was prejudiced by the delayed 
notice.

If the veteran had submitted additional evidence 
substantiating his claim following VCAA notice, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  The veteran was also 
afforded several VA examinations.  The requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.



Depression with Headaches

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Under Diagnostic Code 8045, in cases of brain disease due to 
trauma, purely neurological disabilities such as hemiplegia, 
epileptiform seizures, and facial nerve paralysis, following 
trauma to the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation to 
a hyphenated diagnostic code.  Purely subjective complaints 
such as headache, dizziness, and insomnia, recognized as 
symptoms of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304 (dementia due to head 
trauma).  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of multi-infarct dementia associated with brain 
trauma.

Under Diagnostic Code 8100, a 10 percent evaluation is 
warranted for characteristic prostrating attacks averaging 
one in two months over the last several months.  A 30 percent 
evaluation is appropriate in cases of characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  With very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, a 50 percent evaluation is in order.  
38 C.F.R. § 4.124a, Code 8100. 

A revised rating schedule for mental disabilities became 
effective on November 7, 1996. 

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

Under the provisions of the old rating schedule, a 
noncompensable disability evaluation was assigned where there 
were neurotic symptoms which somewhat adversely affected 
relationships with others but did not cause impairment of 
working ability.  A 10 percent evaluation was to be assigned 
where there has been mild social and industrial impairment.

A 30 percent evaluation was warranted for definite social and 
industrial impairment. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the court of 
Veterans Appeals stated that the term "definite" in 38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1)(West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (1993), 57 Fed. Reg. 4753 
(1994).  The Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c) (West 2002).  With 
these considerations in mind, the Board will address the 
merits of the claim at issue.

A 50 percent evaluation was warranted for considerable social 
and industrial impairment.  A 70 percent evaluation required 
that the ability to establish and maintain effective or 
favorable relationships with people be severely impaired and 
that the psychoneurotic symptoms be of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent evaluation 
required that attitudes of all contacts except the most 
intimate to have been so adversely affected as to result in 
virtual isolation in the community; or that there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The individual had to be demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Codes 9400 (1996).

The revised rating criteria contemplate that a noncompensable 
evaluation should be assigned where a mental condition has 
been formally diagnosed but symptoms are not severe enough 
either to interfere with occupational and social functioning 
or to require continuous medication.

A 10 percent disability evaluation should be assigned for 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or, symptoms controlled by medication.

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2000).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board notes that the veteran sustained an injury to his 
head and neck while performing a period of active duty for 
training in 1989.  At the time of a March 1991 VA outpatient 
treatment visit, the veteran was noted to have post-traumatic 
migraine type headaches.  

A December 1993 VA psychiatric examination revealed no 
tremors, mannerisms, or stereotyped movements.  The veteran's 
speech pattern and volume was entirely normal.  There was no 
stammering, stuttering, or dysphagia.  His attitude was 
moderately hostile.  

The veteran's overall feeling tone throughout the interview 
was rather flat and sad.  The examiner noted that it was 
difficult to be both angry and sad.  The basic affective 
expression was within normal limits but somewhat flattened.  
The veteran did not have any difficulty with discussion.  He 
denied having perceptual disturbances, specifically denying 
any hallucinations, delusions, obsessions, compulsions, or 
phobias.  

There was no circumstantially or problems with association.  
He exhibited goal directedness and did not get into tedious 
or unnecessary details.  The veteran had some guardedness in 
his abstract thinking.  There was no problem with 
interpretation.  Education and intelligence seemed within 
normal limits.  He had no difficulty with subtraction or 
remembering four numbers backwards or forwards.  His 
orientation was quite good.  There were no problems with 
recent or remote memory.  He had some problems with impulse 
control.  Judgement was questionable.  Insight was somewhat 
limited.  Determining a degree of reliability was difficult.  

The diagnosis was dysthymia.  He was noted to be having 
rather severe psychosocial stressors.  The veteran was found 
to be unable to keep a job and it was clear that he was 
frustrated and angry at some external forces doing this to 
him.  The examiner assigned a GAF score of 50 and noted that 
it had been as high as 60 in the past year.  He indicated 
that it was difficult to determine just how much his 
impairments in social and occupational functioning were 
although he did not seem to have any friends and he was 
apparently unable to keep a job.  

At a December 1993 VA neurological examination, the veteran 
stated that he had several different types of headaches.  He 
noted that it could be retro-orbital and that it could be ice 
like.  He also indicated that it sometimes felt as if he had 
been hit with a baseball bat.  The headaches were not 
associated with any nausea or vomiting.  

The examiner noted that the veteran had been diagnosed as 
having post-concussion headaches.  The veteran stated that 
the medications he had been prescribed would help his 
headaches on occasion.  A recent CT scan of the brain was 
noted to have been normal  

Neurological examination revealed that the veteran was awake, 
alert, and oriented.  His head was noncephalgic and 
atraumatic.  The pupils were equal and round and reactive to 
light and accommodation.  Extraocular movements were intact.  
Cranial nerves II through XII were intact.  Motor examination 
was 5/5.  Muscle power was intact and there was no atrophy.  
Sensation was intact to light touch, pinprick, and 
proprioception, and deep tendon reflexes were 2+, 
bilaterally.  

The examiner assessed headaches.  He stated that post-
traumatic or post concussion headaches could not be ruled out 
but that symptoms might be atypical for that.  

At the time of a September 1994 VA examination, the veteran 
reported having headaches 24 hours per day which varied from 
being dull headaches to sharp headaches.  He felt lightheaded 
and as if he were going to pass out intermittently.  
Following examination, diagnoses of head injury, injury of 
the neck, and continuous cephalgia were rendered.  

At an October 1994 VA psychiatric examination, the veteran 
reported that he felt hopeless and that he was depressed all 
the time.  He reported insomnia and headaches.  He said that 
he could not prevent himself from worrying and that his 
problems always seemed bigger than they actually were.  He 
worked at home on his computer and was hoping to start a 
business.  He noted that he tried to take life as it came but 
that the VA was causing him much stress.  

The veteran stated that he had feelings of not caring.  He 
reported getting occasional spurts of energy but feeling that 
they never lasted.  He had fleeting thoughts of suicide.  The 
veteran sounded genuine and apathetic when describing his 
symptoms.  The veteran dated the onset of his depression to 
his head injury.  A diagnosis of depression, severe reaction 
with multiple symptoms compatible with major depression, was 
rendered.

An October 1994 CT scan of the head was negative.  

At a February 1996 hearing, the veteran reported that he 
never had headaches prior to the inservice injury.  He stated 
that his headaches varied in degree.  He noted that the 
headaches could become severe as 10/10 and that these were 
intermittent.  He also reported that he had constant 
headaches which were 3, 4, or 5 out of 10 in severity.  He 
noted that the headaches would wake him up in the middle of 
the night.  The veteran testified that his stabbing headaches 
were decreasing but that he had headaches that started in the 
back of his head and radiated to the side.  He stated that he 
would spend much time in front of a computer writing programs 
and that he would have headaches after that.  

At the time of a July 2003 VA neurology examination, the 
veteran was noted to have tension type headaches.  The 
examiner noted that cognitive defects and complaints could be 
manifest after the injury but were more likely transient with 
no long-term neurological foundation.  His current mental 
function was noted to be good and not reasonably affected by 
the 1989 event.  The examiner indicated that depression was 
not currently determined but historical features were 
present.  

At the time of a July 2003 VA psychiatric examination, the 
veteran reported that he owned a computer business from 1991 
to 1995.  He indicated that he was married in 1998 and that 
he began teaching at a college part-time in 1996 and became a 
full-time instructor in 1998.  

The veteran stated that he recently received tenure which 
would start in August 2003.  He reported that he worked 
approximately 50 hours per week teaching night classes and 
doing various academic duties.  He stated that he was very 
dedicated to his job.  The veteran was noted to own two 
pieces of real estate, including one he rented and one he 
performed maintenance on.  As to his social life, the veteran 
reported that he was always working.  He indicated that he 
had not had mental health treatment since the time of his 
last evaluation in 1994.  

Mental status examination revealed the veteran was casually 
and neatly dressed and groomed.  His mood was euthymic and 
his affect was appropriate.  He was alert and oriented to 
time, place, and purpose.  Eye contact was appropriate.  His 
thoughts were organized, goal directed, and linear.  His 
thought content was focused on activities involving his 
academic career and his rental properties.  He denied having 
any suicidal or homicidal ideation.  

The veteran indicated that he generally felt a lot of stress.  
He stated that he did not handle things like he used to.  The 
veteran noted that little things frustrated him.  He reported 
that his sleep was impaired and that he woke up three to four 
times per night.  A diagnosis of depressive disorder, NOS, 
was rendered.  The examiner assigned a GAF score of 70, on 
the basis of the veteran's current high level of functioning.  
The highest GAF score in the past year was 75.  

The examiner noted that since the time of the 1994 VA 
examination, the veteran had demonstrated significant 
improvement in that he had had a steady vocational history, 
obtained employment, functioned well in his academic career, 
and been married since 1998.  He also observed that the 
veteran was active on a regular basis to the extent that he 
worked 50 hours per week teaching classes and that he 
maintained his rental properties.  The examiner concluded 
that the veteran continued to meet the criteria for a 
diagnosis of depressive disorder.  He indicated that the 
veteran's headaches and depression were not separate and 
distinct entities and that they were inextricably linked.  

In a November 2004 addendum report, the VA psychiatric 
examiner indicated that he had reviewed the evidence received 
after the 2003 examination and that this evidence did not 
change any conclusions reported on the previous examination.  

At a November 2004 VA neurological examination, the veteran 
reported having constant and daily bilateral neck pain and 
bilateral occipital pain with intermittent extension to 
bifrontal headache.  He indicated that these problems were 
present on a daily basis with associated extension of 
symptoms from the neck through the left upper extremity with 
a tingling and crawling sensation.  

The veteran stated that he was a teacher at a local college 
and that he spent 2-4 hours per day working at a computer.  
Following examination, the examiner indicated that there was 
no evidence of a brain defect.  He stated that the headaches 
were of a chronic tension type and that maintenance and 
expansion of activity would be the general rule.  A diagnosis 
of tension type headaches was rendered.  

Separate Evaluations

Except as otherwise provided in the rating schedule, 
disabilities arising from a single disease entity will be 
evaluated separately.  38 C.F.R. § 4.25(b) (2005).  Thus, 
while examiners have recognized the links and common etiology 
of the headaches and depression; this relationship would not 
preclude separate evaluations.

Diagnostic Code 8045 could be deemed as an exception in the 
rating schedule inasmuch as it provides for a single 10 
percent evaluation for subjective symptoms resulting from 
head trauma.

The RO's actions, in granting an evaluation in excess of 10 
percent for depression and headaches under DCs 8045-8100, 
demonstrates the RO's finding that the veteran had more than 
subjective symptoms.  

Another potential exception is contained in 38 C.F.R. § 4.14 
(2005), which provides that VA policy is against establishing 
separate evaluations for the same disability or 
manifestations.  Separate evaluations are warranted if none 
of the symptomatology of the conditions at issue overlap with 
each other.  Esteban v. Brown, 6 Vet. App. 259 (2005).

The rating criteria for depression and headaches do not 
appear to overlap.  Separate evaluations for headaches and 
depression are, therefore, warranted.

The Board will address the veteran's headaches and depression 
as separate disabilities and assign separate ratings.

Depression

With regard to the veteran's service-connected depression, 
the Board notes that at the time of his December 1993 VA 
examination, the veteran was found to have dysthymia with 
rather severe psychosocial stressors.  The examiner indicated 
that the veteran's GAF at the time of the examination was 50 
and that it had been as high as 60 in the past year. As noted 
above, scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

Severe depression was also reported at the time of the 
veteran's October 1994 VA psychiatric examination.  The Board 
is of the opinion that the veteran's symptomatology more 
closely approximated that required for a 70 percent 
disability evaluation until 1998.  

He did not meet the criteria for a 100 percent rating because 
he remained employed throughout this period, he was thus not 
demonstrably unable to obtain or retain employment.  He did 
not have totally incapacitating psychoneurotic symptoms, as 
evidenced by his ability to work.  He was not virtually 
isolated in the community inasmuch as his employment involved 
contact with the public.  Richard v. Brown, 9 Vet. App. 266, 
268 (1996).

As even the veteran's representative concedes, the 2003 
examination demonstrated improvement in the veteran 
disability.  The history reported on the 2003 examination 
shows that the improvement occurred sometime in 1998.  The 
veteran apparently began full time work as a college teacher 
in August 1998 (as evidenced by the fact that he was granted 
tenure in August 2003).  At that time he was either married 
or preparing to be married.  These facts demonstrate 
improvement as of August 1998.

The Board is of the opinion that the criteria for no more 
than a 10 percent disability evaluation under either the old 
or new rating criteria have been met since August 1, 1998.  

Since that date he has remained married and a full-time 
instructor at a college.  The veteran has received no 
psychiatric treatment.  The July 2003 VA examiner also 
indicated that the veteran had made significant improvement 
over the years and noted that he had been working 50 hours 
per week.  

The GAF score of 70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  

Based upon the results of the July 2003 VA examination and 
the history provided by the veteran, the Board finds a 10 
percent disability evaluation has been warranted for the 
veteran's depression since August 1, 1998.  

The veteran has not been shown to have definite social and 
industrial impairment which is defined as impairment which is 
"distinct, unambiguous and moderately large in degree."  
Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) has also not 
been demonstrated since January 1, 1998.  

Headaches

With regard to the veteran's headaches, the Board notes that 
the RO assigned a 30 percent disability evaluation for the 
veteran's headaches under DC 8100.  The criteria for a 50 
percent evaluation, the next higher evaluation has not been 
met at any time.  The veteran has maintained full-time 
employment since 1998 and has reported working over 50 hours 
per week with no noted missed days of work.  While the 
veteran has reported having constant headaches, there is no 
indication that these headaches have been shown to be very 
frequent, completely prostrating and prolonged in nature, or 
productive of severe economic inadaptability.  The veteran 
has maintained full-time employment since 1998 and has 
reported working over 50 hours per week with no reported 
missed days of work.  Moreover, prior to this time he owned 
his own computer business and took care of residential 
property.  Furthermore, the veteran's headaches have not been 
described as frequently prostrating by any VA examiner.  As 
such, an evaluation in excess of 30 percent is not warranted 
at any time.  

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the service-
connected depression or headaches have not required any 
periods of hospitalization since the effective date of 
service connection.  The 70 percent rating for the earlier 
period of this appeal recognizes that the psychiatric 
disability was causing severe occupational impairment.  There 
is no evidence of impairment beyond that contemplated in the 
70 percent rating.  Since August 1, 1998, the psychiatric 
disability has not been reported to interfere with 
employment.

Headaches have also not been reported to cause any on the job 
impairment.  This disability, thus, does not cause marked 
interference with employment.

Submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).






							(CONTINUED ON NEXT PAGE)
ORDER

A separate 70 percent disability evaluation for depression is 
granted from February 3, 1993, to August 1, 1998.

A separate 10 percent disability evaluation for depression is 
granted from August 1, 1998.  

A separate evaluation of 30 percent for headaches is granted 
from February 3, 1998.  


REMAND

Several VA examiners have indicated that the veteran's low 
back disorder arises from a motor vehicle accident which 
occurred in September 1988.  The veteran has maintained that 
he was on his way to active duty for training when this 
occurred.  The veteran has supplied an accident report 
demonstrating that he was involved in an auto accident on 
September 10, 1988, at 12:45 AM.  

In January 1999, the Board remanded this matter to attempt to 
verify the veteran's dates of active and inactive duty for 
training and to seek copies of any orders for the period of 
September 1988 and any line of duty determination made with 
regard to the September 1988 motorcycle accident.  

In response to the Board's remand, the NPRC forwarded a copy 
of the veteran's reserve duty points for the period from 
January 31, 1988, through January 23, 1989.  There were no 
reports as to dates served in an active duty or inactive duty 
training capacity.  

Following receipt of this information, the RO again requested 
the dates of active and inactive duty for training for 
September 1988 and any line of duty determination that was 
made with regard to the September 1988 accident.  

NPRC responded that dates for inactive and active duty for 
training were not available for 1988.  

In a March 2004 memorandum, the veteran's representative 
requested that the unit records for the 294th Engineer 
Detachment (diving) Area 21, Del Mar Basin, Camp Pendleton, 
CA 92055-5000 be obtained for the month of September 1988.  

In his January 2006 written argument, the veteran's 
representative again requested that the veteran's unit be 
contacted and that the unit records for the month of 
September 1988 be obtained.  The veteran's unit has not been 
contacted.

As the veteran has submitted an accident report showing that 
he was involved in an automobile accident on Sept 10,1988, 
and as several VA examiners have indicated that the veteran's 
September 10, 1988, accident is the cause of his low back 
disorder, it is of utmost importance that all avenues be 
exhausted in order to determine whether the veteran was 
involved in the automobile accident in close proximity to the 
time that he was to report for or was leaving from a period 
of active duty for training or inactive duty training.  Such 
a request should include contacting the unit to which the 
veteran was assigned to determine if he was in inactive duty 
or active duty for training status or if he was in transit 
either to or from when the accident occurred.  

1.  The unit to which the veteran was 
attached, the 294th Engineer Detachment 
(diving) Area 21, Del Mar Basin, Camp 
Pendleton, CA 92055-5000, should be 
contacted to confirm the exact dates of 
the veteran's inactive training duty or 
active duty for training for the time 
period from January 31, 1988, to January 
30, 1989, with specific emphasis being 
placed upon September 1988.  If the 
information cannot be obtained, this fact 
should be documented.  If an additional 
source is identified during this process, 
that organization should be contacted and 
the records relating the veteran's status 
for the time period of September 1988 
should be obtained.  

2.  After completion of the above, re-
adjudicate the claim.  If the claim 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board if 
otherwise appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


